1

2

3                             UNITED STATES DISTRICT COURT
4                                  DISTRICT OF NEVADA
5                                            ***
6    KFIR SHLOMO HIRSCH formerly known Case No. 2:12-cv-00625-MMD-NJK
     as CODY LEAVITT,
7                                                     ORDER
                             Petitioner,
8         v.
9    DWIGHT NEVEN, et al.,
10                              Respondents.
11         Petitioner’s Unopposed Motion for Enlargement of Time (ECF No. 160) is granted.
12   Petitioner will have until October 3, 2019, to oppose Respondents’ Renewed Motion to
13   Dismiss (ECF No. 157).
14         DATED THIS 26th day of August 2019.
15

16
                                                   MIRANDA M. DU
17                                                 UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28
